
	
		II
		111th CONGRESS
		1st Session
		S. 2926
		IN THE SENATE OF THE UNITED STATES
		
			December 23, 2009
			Mrs. Lincoln (for
			 herself and Mr. Sanders) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to provide for the application of a consistent Medicare part B premium for
		  all Medicare beneficiaries in a budget neutral manner for 2010, to provide an
		  additional round of economic recovery payments to certain beneficiaries, and to
		  assess the need for a consumer price index for elderly consumers to compute
		  cost-of-living increases for certain governmental benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Economic Fairness for Seniors
			 Act.
		2.Medicare part B premium for
			 2010Section 1839 of the
			 Social Security Act (42 U.S.C. 1395r) is
			 amended—
			(1)in subsection (a), by adding at the end the
			 following new paragraph:
				
					(5)The monthly premium under this subsection
				for 2010 shall be the monthly premium under this subsection for
				2009.
					;
				and
			(2)in subsection (i)(3)(A), by adding after
			 and below clause (ii) the following:
				
					In applying clause (ii) for 2010,
				the monthly actuarial rate described in such clause shall be such monthly
				actuarial rate for
				2009..
			3.Extension of certain
			 economic recovery payments
			(a)In
			 generalSection 2201 of the
			 American Recovery and Reinvestment Tax Act of 2009 is amended—
				(1)by inserting in each of calendar
			 years 2009 and 2010 after the Secretary of the Treasury shall
			 disburse in subsection (a)(1)(A);
				(2)by inserting
			 (for purposes of payments made for calendar year 2009), or the 3-month
			 period ending with the month which ends prior to the month that includes the
			 date of the enactment of the Economic
			 Fairness for Seniors Act (for purposes of payments made for
			 calendar year 2010) after the month that includes the date of
			 the enactment of this Act in subsection (a)(1)(A);
				(3)by inserting
			 (for purposes of payments made under this paragraph for calendar year
			 2009), or the 3 month period ending with the month which ends prior to the
			 month that includes the date of the enactment of the
			 Economic Fairness for Seniors
			 Act (for purposes of payments made under this paragraph for
			 calendar year 2010) after the month that includes the date of
			 the enactment of this Act in subsection (a)(1)(B)(iii);
				(4)by inserting
			 for any calendar year after 1 payment under this
			 section in subsection (a)(3);
				(5)by inserting
			 An individual who is entitled to, or eligible for, a benefit or cash
			 payment described in paragraph (1) in both of the 3-month periods described in
			 paragraph (1)(A) shall be paid a payment under this section in each of calendar
			 years 2009 and 2010. at the end of paragraph (3) of subsection
			 (a);
				(6)by inserting
			 in same
			 year after No double payments in the heading of
			 paragraph (3) of subsection (a);
				(7)by inserting
			 applicable before 3-month period in subsection
			 (a)(4)(A);
				(8)by inserting
			 applicable before 3 month period in subsection
			 (a)(4)(B);
				(9)by inserting
			 for purposes of payments made for calendar year 2009, or after December
			 31, 2011, for purposes of payments made for calendar year 2010, after
			 December 31, 2010, in subsection (a)(5)(B);
				(10)by striking
			 2011 in subsection (e) and inserting 2012;
				(11)by striking
			 $90,000,000 in subsection (e)(2)(B) and inserting
			 $135,000,000;
				(12)by striking
			 $1,400,000 in subsection (e)(3)(B) and inserting
			 $2,100,000;
				(13)by striking
			 $100,000 in subsection (e)(4)(A)(ii) and inserting
			 $150,000; and
				(14)by striking
			 $7,100,000 in subsection (e)(4)(A)(ii) and inserting
			 $10,650,000.
				(b)Extension of
			 special credit for certain government retireesIn the case of an eligible individual (as
			 defined in section 2202(b) of the American Recovery and Reinvestment Tax Act of
			 2009, applied by substituting 2010 for 2009),
			 with respect to the first taxable year of such individual beginning in 2010,
			 section 2202 of the American Recovery and Reinvestment Tax Act of 2009 shall be
			 applied by substituting 2010 for 2009 each place
			 it appears.
			4.Consumer Price
			 Index for elderly consumers
			(a)StudyThe
			 Bureau of Labor Statistics of the Department of Labor shall study whether a
			 consumer price index for elderly consumers (CPI–E) more accurately reflects the
			 true costs of inflation for elderly Americans than the Consumer Price Index for
			 Urban Wage Earners and Clerical Workers (CPI–W) and if the elderly are being
			 financially disadvantaged by the use of the CPI–W in the determination of
			 current benefit levels and, if so, shall prepare such a CPI–E.
			(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Bureau of
			 Labor Statistics of the Department of Labor shall report to Congress the
			 results of the study required under subsection (a) and, if appropriate, the
			 creation of a consumer price index for elderly consumers that more accurately
			 reflects the true cost of inflation for the elderly.
			5.Offset through
			 reduction in TARP fundsParagraph (3) of section 115(a) of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5225) is amended by
			 striking $1,259,000,000 and inserting
			 $39,259,000,000.
		
